      Case 4:20-cv-00123-WTM-CLR Document 3 Filed 06/04/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

 CHRISTIAN LAHRMON,                   )
                                      )
                 Plaintiff,           )
                                      )
 v.                                   )         CV420-123
                                      )
 TRACY JEFFERSON,                     )
                                      )
                 Defendant.           )

                                 ORDER

      Christian Lahrmon is a prisoner at the Central State Prison in

Macon, Georgia.       He has submitted this 42 U.S.C. § 1983 Complaint

challenging the conditions of his confinement while incarcerated at that

facility.   Doc. 1.   Lahrmon, however, has sent his complaint to the

Southern District of Georgia, which has no apparent link to his claim.

      Central State Prison is located in Bibb County, which lies in the

Middle District of Georgia. 28 U.S.C. § 90(b)(2). As his claim arises from

events that occurred in another district, the proper forum for this case is

the United States District Court for the Middle District of Georgia. 28

U.S.C. § 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or

transfer cases suffering venue defects); see 28 U.S.C. § 90(b)(2). The Clerk
     Case 4:20-cv-00123-WTM-CLR Document 3 Filed 06/04/20 Page 2 of 2




is DIRECTED to transfer this case to the Middle District of Georgia for

all further proceedings.

     SO ORDERED, this 4rd day of June, 2020.


                                     _______________________________
                                     _______
                                           _______
                                                 ____
                                                    _____
                                                        ____
                                     CHR
                                       RISTO
                                           OP HER L. RAY
                                      HRISTOPHER
                                             PH
                                     UNITED STATESS MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
